           Case 1:19-cv-08767-VEC Document 61
                                           62 Filed 11/10/20 Page 1 of 1
                                                                       2

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620

                                                      November 10, 2020
                                                      MEMORANDUM ENDORSEMENT
VIA ECF
Hon. Gabriel W. Gorenstein, U.S.M.J.
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:      Penate et al v. DBTG Chambers LLC et al, Index No. 19-cv-08767-VEC-GWG

Your Honor:

        As the Court is aware, this firm represents Plaintiffs in the above-referenced matter. I
write to request an adjournment of the settlement conference currently scheduled for this
Thursday, November 12. I submit this request by letter motion pursuant to instructions
transmitted to me today telephonically by the Court’s deputy (or another individual who
answered the telephone in chambers).

        The Court ordered Plaintiffs to ensure that pro se individual Defendant Joseph Ciriello
was informed as to the date and time of the conference as well as the dial-in information for
telephonic participation. Towards that end, the undersigned counsel sent a letter containing such
information to Defendant Ciriello via regular mail. Electronic mail, and LinkedIn. In the letter, I
requested that the Defendant promptly contact me via telephone upon receipt to confirm such
receipt. Having not received such confirmation, I sent a copy of the letter last week via certified
mail, return receipt requested (Tracking Number: 9414711699000374212264). I have not yet
received the return receipt, and per the USPS website when I checked earlier today, the mailing
has not yet been delivered. Accordingly, Plaintiffs request an adjournment of the conference
currently scheduled for November 12 and a rescheduling which allows sufficient time for
Plaintiffs to send notice of such date to Defendant Ciriello and confirm his receipt of such notice.

         On behalf of Plaintiffs, I thank the Court for its time and attention to this matter.

                                                     Respectfully Submitted,

                                                     /s/Jordan Gottheim
                                                     Jordan Gottheim

Cc: Joseph Ciriello (via certified mail)




                           Certified as a minority-owned business in the State of New York
         Case 1:19-cv-08767-VEC Document 62 Filed 11/10/20 Page 2 of 2




                             MEMORANDUM ENDORSEMENT
                                     19cv8767 Docket #61


Conference adjourned to December 2, 2020, at 3:30 p.m. The procedures in the Court’s order of
October 21, 2020 otherwise apply. The plaintiffs’ letter to the Court is due November 23,
2020. Plaintiffs are directed to mail a copy of this Memorandum Endorsement to the pro se
defendant and to confirm (by telephone if possible in addition to other means) that he is aware of
his obligation to dial into the telephone conference and the method for doing so. If defendant
fails to respond to the efforts to confirm, counsel shall inform the Court immediately by letter.


So Ordered.



November 10, 2020
